         Case 1:19-cv-00542-LAP Document 40 Filed 10/21/19 Page 1 of 22



                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

347 TOWNHOUSE, LLC, on behalf of                      Case No.: 19-cv-00542
itself and all others similarly situated,
                                                      Hon. Loretta A. Preska, USDJ
                   Plaintiff,
                                                    FIRST AMENDED CLASS ACTION
             v.                                     COMPLAINT

CITIBANK, N.A.                                       1. Violation of New York General
                                                         Business Law § 349;
                   Defendant.
                                                     2. Violation of the New York
                                                        General Obligations Law § 5-601;

                                                     3. Breach of Contract; and
                                                     4. Unjust Enrichment

                                                       JURY TRIAL DEMANDED

       Plaintiff, 347 Townhouse, LLC (“Plaintiff”), individually and on behalf of all others

similarly situated, brings this action, based upon personal knowledge as to itself and on

information and belief as to all other matters, against Citibank, N.A., (“Citibank” or

“Defendant”) and alleges as follows:

                                  NATURE OF THE ACTION

       1.      This is a class action based on Defendant’s violation of New York General

Obligation Law § 5-601 (“NY Gen. Oblig. Law § 5-601”), and similar statutes in other states,

which require a mortgage lenders to pay interest on money received in advance from the

borrower for tax and insurance that is held by the lender in an “escrow” account until payment is

due. In addition to directly violating NY Gen. Oblig. Law § 5-601, and the similar statutes in

other states, Defendant breached its mortgage agreement with Plaintiff, which expressly

obligated it to comply with all federal and state laws, as well as the mortgage agreements of all
          Case 1:19-cv-00542-LAP Document 40 Filed 10/21/19 Page 2 of 22



members of the Classes (defined below), which contained the same express obligation pursuant

to the form mortgage agreements used by Defendant. As alleged herein, during all or part of the

Class Period (defined below), Plaintiff has paid thousands of dollars into an escrow account but

has received no interest on those payments.

        2.      Plaintiff and the Classes bring this action for damages, restitution and

reimbursement, as well as injunctive relief, pursuant to NY Gen. Oblig. Law § 5-601; NY

General Business Law (“GBL) § 349; breach of contract; and unjust enrichment.

                                 JURISDICTION AND VENUE

        3.      Venue in this District is proper pursuant to 18 U.S.C. § 1391(b)-(c) because the

Defendant conducts business in this District and is deemed to reside in any judicial district in

which it is subject to personal jurisdiction at the time the action is commenced. Defendant’s

contacts with this District are also sufficient to subject it to personal jurisdiction.

        4.      The aggregate amount in controversy exceeds $5 million (exclusive of interest

and costs), and at least one class member (as well as the Plaintiff itself) resides in a different

state than that of Defendant; hence there is at least minimal diversity between the parties. In

addition, there are well over 100 plaintiffs in the expected Class. Therefore, jurisdiction is

present under 28 U.S.C. § 1332(d)(2), the Class Action Fairness Act of 2005

(CAFA).

                                             PARTIES

        5.      Plaintiff is a New York limited liability company and at all times relevant hereto

was a resident and citizen of the State of New York. Plaintiff owns a residential property located

in New York, New York.




                                                   2
         Case 1:19-cv-00542-LAP Document 40 Filed 10/21/19 Page 3 of 22



       6.     Defendant Citibank, N.A. is one of the largest national banks and one of the

largest mortgage lenders in the country. Defendant originated the mortgage at issue in the State

of Missouri and services the mortgage from the State of South Dakota. Defendant enters into

and/or maintains residential property mortgage agreements for property located throughout the

country, including in New York.

                             SUBSTANTIVE ALLEGATIONS

       7.     Defendant, and its subsidiaries, agents or affiliates, including CitiMortgage, Inc.,

maintain escrow accounts for its customers from which they pay property taxes and/or

insurance premiums. Defendant, and its subsidiaries, agents or affiliates, collect from the

borrowing party the projected amount that the borrower will owe for tax and insurance on the

mortgaged property. Then, Defendant, and its subsidiaries, agents or affiliates, directly pays

the taxes and insurance due on the borrower’s mortgaged property from the escrow account.

       8.     Because the funds paid into an escrow account remain the borrower’s money,

New York law requires all “mortgage investing institutions” to pay at least 2% interest on such

funds,1 pursuant to NY Gen. Oblig. Law § 5-601, which states as follows:

              § 5-601. Interest on deposits in escrow with mortgage investing institutions:

              Any mortgage investing institution which maintains an escrow account
              pursuant to any agreement executed in connection with a mortgage on
              any one to six family residence occupied by the owner or on any property
              owned by a cooperative apartment corporation, as defined in subdivision
              twelve of section three hundred sixty of the tax law, (as such subdivision
              was in effect on December thirtieth, nineteen hundred sixty), and located
              in this state shall, for each quarterly period in which such escrow account

 1
        On January 19, 2018, the Superintendent of the New York Department of Financial
 Services issued an Order under Section 12-a of the New York State Banking Law with
 respect to the interest required to be paid on escrow accounts established in connection
 with loans secured by 1-6 family owner-occupied residences or any property owned by a
 cooperative apartment cooperation. Under the new rule, the rate must be at least equal to
 the lesser of 2.00% or (ii) the 6-month yield on U.S. Treasury securities on the last
 business day of the preceding calendar quarter.
                                                3
         Case 1:19-cv-00542-LAP Document 40 Filed 10/21/19 Page 4 of 22



                is established, credit the same with dividends or interest at a rate of not
                less than two per centum per year based on the average of the sums so
                paid for the average length of time on deposit or a rate prescribed by the
                superintendent of financial services pursuant to section fourteen-b of the
                banking law and pursuant to the terms and conditions set forth in that
                section whichever is higher.

       9.       Numerous other states in which Defendant does business have similar laws

requiring that interest be paid on escrow accounts, including: Connecticut, Iowa, Maine,

Maryland, Massachusetts, Minnesota, New Hampshire, Oregon, Rhode Island, Utah, Vermont

and Wisconsin (collectively with NY Gen. Oblig. Law § 5-601, the “State Escrow Interest

Statutes”). See Conn. Gen. Stat. § 49-2a (Connecticut); Iowa Code § 524.905(2) (Iowa); ME.

Rev. Stat. Ann. Tit. 33, § 504 (Maine); MD. Comm. Law Code Ann. § 12-109 (Maryland);

Mass. Gen. L. ch. 183 § 61 (Massachusetts); Minn. Stat. Ann. § 47.20 subd. 9 (Minnesota);

N.H. Rev. Stat. Ann § 384:16-a et seq. (New Hampshire); OR. Rev. Stat §§ 86.205, 86.245

(Oregon); R.I. Gen. Laws § 19-9-2 (Rhode Island); Utah Code Ann. § 7-17-1 et seq. (Utah); Vt.

Stat. Ann. tit. 8, § 10404 (Vermont); and Wis. Stat. § 138.052 (Wisconsin).

       10.      In or about December 2016, Plaintiff refinanced a three-family residence in New

York, New York, which is occupied by the members of the Plaintiff. In connection with that

refinancing, Plaintiff entered into a loan agreement with Defendant, secured by a mortgage on

the residence (the “Mortgage Agreement”). The Mortgage Agreement was a uniform

agreement prepared on “New York – Single Family – Fannie Mae / Freddie Mac UNIFORM

INSTRUMENT.” Section 3(b) of the Mortgage Agreement states under the heading “Lender’s

Obligations”:

                Lender will not be required to pay me any interest or earnings on the
                Escrow Funds unless either (1) Lender and I agree in writing that Lender
                will pay interest on the Escrow Funds, or (2) Applicable Law requires
                Lender to pay interest on the Escrow Funds. (Emphasis added).


                                                  4
          Case 1:19-cv-00542-LAP Document 40 Filed 10/21/19 Page 5 of 22



“Law That Governs This Security Instrument” is defined in Section 16 of the Mortgage

Agreement to include both federal law and “the law of New York State.”

        11.    Since the time that Plaintiff entered into the Mortgage Agreement, Plaintiff has

made monthly payments into an escrow account maintained by Defendant, and its subsidiaries,

agents or affiliates, for the pre-payment of property taxes and insurance on the property, in

addition to the regular monthly payments of principal and interest on the loan.

        12.    During all times in which Plaintiff has paid funds into the escrow account held

by Defendant, and its subsidiaries, agents or affiliates, Defendant has not paid Plaintiff the

interest mandated by NY Gen. Oblig. Law § 5-601. Defendant has thereby violated New York

law, while enriching itself on the free use of the funds paid into the escrow account by

Plaintiff.2

        13.    Upon information and belief, Defendant’s form mortgage agreements for

properties located outside New York incorporate, adopt and require compliance with the State

Escrow Interest Statutes in the states where the State Escrow Interest Statutes apply. See, e.g.,

Lusnak v. Bank of Am., N.A., 883 F.3d 1185, 1191, 1197 (9th Cir. 2018), rehearing and

rehearing en banc denied 2018 U.S. App. LEXIS 12745 (May 16, 2018), cert. denied 139 S.

Ct. 567 (2018); Hymes v. Bank of Am., N.A., No. 18-cv-2352 (RRM), 18-cv-4157 (RRM), 2019

U.S. Dist. LEXIS 172107 (E.D.N.Y. Sept. 30, 2019).




 2
       Defendant’s policy of denying interest on escrow impound accounts is at odds with
 other mortgage lenders such as Wells Fargo Bank, N.A., the largest mortgage originator in
 the United States, which complies with New York law and pays interest on its borrowers’
 escrow accounts.

                                                  5
         Case 1:19-cv-00542-LAP Document 40 Filed 10/21/19 Page 6 of 22



                          NO FEDERAL PREEMPTION DEFENSE

       14.     Prior to July 21, 2010, Defendant may have been relying on the supposed

preemption of New York law by the National Banking Act of 1864 (“NBA”), or other federal

law. However, the Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub. L. No.

111-203, H.R. 4173) (the “Dodd-Frank Act”), enacted on July 21, 2010, clarified the relevant

NBA preemption standard, as follows:

State consumer financial laws3 are preempted, only if

               (A) application of a State consumer financial law would have a discriminatory
                   effect on national banks, in comparison with the effect of the law on a bank
                   chartered by that State;
               (B) in accordance with the legal standard for preemption in the decision of the
                   Supreme Court of the United States in Barnett Bank of Mario County, N.A.
                   v. Nelson, Florida Insurance Commissioner, et al., 517 U.S. 25 (1996), the
                   State consumer financial law prevents or significantly interferes with the
                   exercise by the national bank of its powers; and any preemption
                   determination under this subparagraph may be made by a court, or by
                   regulation or order of the Comptroller of the Currency on a case-by-case
                   basis, in accordance with the applicable law; or
               (C) the State consumer financial law is preempted by a provision of Federal law
                   other than [the National Bank Act].

15 U.S.C. § 25(b)(1).

       15.     The question of whether a state law requiring payment of interest on escrow

accounts is preempted by the NBA was resolved by the Dodd-Frank Act itself, in which

Congress expressly mandated that “[i]f prescribed by applicable State or Federal law, each

creditor shall pay interest to the consumer on the amount held in any impound, trust, or

escrow account that is subject to this section in the manner as prescribed by that applicable

State or Federal law.” 15 U.S.C. § 1639d(g)(3) (amending the Truth in Lending Act). This

provision made explicit that Congress’s intent was to permit states to enact and enforce

 3
        “State consumer financial law” means a state law that does not discriminate against
 national banks and that “directly and specifically” regulates financial transactions between
 a national bank and consumer. 12 U.S.C. § 25(a)(2).
                                                 6
           Case 1:19-cv-00542-LAP Document 40 Filed 10/21/19 Page 7 of 22



laws that require mortgage lenders to pay interest on escrow accounts, and that a state law

requiring payment of interest on an escrow account does not “prevent or significantly

interfere with” a national bank’s powers.4 Notably, the NBA does not preempt state laws

that afford “greater protection” than federal finance laws (12 U.S.C § 551(a)).

          16.    15 U.S.C. § 1639d(g)(3) is consistent with the regulations of the United

States Department of Housing and Urban Development (“HUD”), which state that

“[w]here escrow funds are invested, the net income derived from this investment must be

passed on to the mortgagor in the form of interest . . . in compliance with any state and/or

regulatory agency requirements governing the handling and/or payment of interest earned

on a mortgagor’s escrow account.” HUD Handbook 4330.1, Rev-5, §§2-5 (emphasis

added).

          17.    Following the Ninth Circuit Court of Appeal’s decision in Lusnak, Defendant’s

affiliate CitiMortgage, Inc. settled an investigation commenced by the California Department of

Business Oversight, wherein it agreed to retroactively and prospectively pay escrow interest to

California      borrowers    pursuant     to   California’s    escrow     interest   statute.   See

https://dbo.ca.gov/2019/06/18/citimortgage-agrees-to-pay-7-8-million/.

          18.    Further undercutting any position that NY Gen. Oblig. Law § 5-601 substantially

interferes with Defendant’s banking operations, on information and belief, Defendant currently

pays escrow interest on some, but not all, escrow accounts on New York mortgage loans.



4
        The latest that 15 U.S.C. § 1639d(g)(3) could have taken effect is January 21, 2013.
See Pub. L. 110-203, § 1400(c)(3) (Title XIV of Dodd-Frank takes effect 18 months after
transfer date unless regulations were previously issued); Bureau of Consumer Financial
Protection Designated Transfer Date, 75 Fed. Reg. 57, 252 (Sept. 20, 2010) (indicating a
“transfer date” of July 21, 2011).


                                                  7
         Case 1:19-cv-00542-LAP Document 40 Filed 10/21/19 Page 8 of 22



                               CLASS ACTION ALLEGATIONS

       19.     Plaintiff brings this action as a class action pursuant to Fed. R. Civ. P. 23, on

behalf of itself and the following class (hereinafter, the “New York Class”):

                All customers of Defendant (or its subsidiaries) who, during the six years
                prior to the filing of this action (i) entered into a loan that was secured by
                an owner-occupied one-to-six family residence located in New York or
                property owned by a cooperative apartment corporation located in New
                York; (ii) paid monies into an escrow account held by Defendant or its
                subsidiaries, agents or affiliates, to cover the projected amount owed in
                taxes, insurance and other matters relating to the property or cooperative
                apartment corp. securing the loan; and (iii) received from Defendant less
                than the amount of interest required under NY Gen. Oblig. Law § 5-601.

       20.     With respect to certain of the claims specified below, Plaintiff brings this action

on behalf of itself and the following class (hereinafter, the “Multi-State Class”):

                All customers of Defendant (or its subsidiaries) who, during the applicable
                statutes of limitations for breach of contract claims, (i) entered into a loan with
                Defendant that was secured by property located in the states of
                Connecticut, Iowa, Maine, Maryland, Massachusetts, Minnesota, New
                Hampshire, New York, Oregon, Rhode Island, Utah, Vermont and Wisconsin;
                (ii) paid monies into an escrow account held by Defendant or its subsidiaries,
                agents or affiliates, to cover the projected amount owed in taxes, insurance and
                other matters relating to the property securing the loan; and (iii) received from
                Defendant less than the amount of interest owed under the law of the state in
                which the property was located.

 Excluded from the New York Class and the Multi-State Class are (1) Defendant’s officers,

 directors, employees, subsidiaries, parents, affiliates, joint venturers, agents and any entity in

 which Defendant has or had a controlling interest; (2) any judge to whom this case is assigned,

 along with his or her staff, and (3) immediate family of any individual excluded by (1) or (2)

       21.     For purposes of the complaint, the term “Classes” refers collectively to the New

 York Class and/or the Multi-State Class, the phrase “Class Members” refers to all members of

 the New York Class and/or Multi-State Class, and the term “Class Periods” refers to the New

 York and/or Multi-State Class Periods.

                                                  8
         Case 1:19-cv-00542-LAP Document 40 Filed 10/21/19 Page 9 of 22



       22.     Plaintiff reserves the right under Rule 23 to amend or modify the Class

definitions with greater specificity or further divide the Classes into subclasses or limit the

Classes to particular issues, based on the results of discovery.

       23.     This action has been brought and may properly be maintained as a class action

against Defendant pursuant to the provisions of Fed. R. Civ. P. 23 because there is a well-

defined community of interest in the litigation and there is an administratively feasible way to

identify Class Members.

       24.     Numerosity of the Class. Rule 23(a)(1). The members of the Classes are so

numerous that their individual joinder is impracticable. The number of mortgages held by

Defendant number in the thousands or more throughout New York, which is a reflection of the

number of putative Class Members in this action. Inasmuch as the Class Members may be

identified through business records regularly maintained by Defendant and its employees and

agents, and through the media, the number and identities of Class Members can be ascertained.

Members of the Classes can be notified of the pending action by e-mail, mail, and

supplemented by published notice, if necessary.

       25.     Existence and Predominance of Common Question of Law and Fact. Rule

 23(a)(2) and 23(b)(3). There are questions of law and fact common to the class. These

 questions predominate over any questions affecting only individual Class Members. These

 common legal and factual issues include, but are not limited to:

               a.      Whether Defendant was required to pay interest on the escrow accounts

                       of Class Members;

               b.      Whether Defendant has breached its mortgage agreements in States

                       subject to the State Escrow Statutes;


                                                  9
        Case 1:19-cv-00542-LAP Document 40 Filed 10/21/19 Page 10 of 22



               c.      Whether Defendant has engaged in deceptive acts, practices, statements

                       or omissions;

               d.      Whether Defendant has been unjustly enriched by its illegal and

                       inequitable conduct;

               e.      Whether Defendant must provide damages, restitution and/or

                       reimbursement to borrowers in the amount of unpaid interest on funds

                       held in escrow accounts based on the causes of action asserted herein;

                       and

               f.      Whether injunctive relief is appropriate to prohibit Defendant from

                       engaging in this conduct in the future.

       26.     Typicality. Rule 23(a)(3). The claims of the representative Plaintiff are typical

of the claims of each member of the Classes. Plaintiff, like all other members of the Classes,

has sustained damages arising from Defendant’s violations of the laws, as alleged herein. The

representative Plaintiff and the members of the Classes were and are similarly or identically

harmed by the same unlawful, deceptive, unfair, systematic, and pervasive pattern of

misconduct engaged in by Defendant.

       27.     Adequacy. Rule 23(a)(4). The representative Plaintiff will fairly and

adequately represent and protect the interests of the Class Members and has retained counsel

who are experienced and competent trial lawyers in complex litigation and class action

litigation. There are no material conflicts between the claims of the representative Plaintiff and

Class Members that would make class certification inappropriate. Counsel for the Plaintiff and

the Classes will vigorously assert the claims of all Class Members.




                                                10
        Case 1:19-cv-00542-LAP Document 40 Filed 10/21/19 Page 11 of 22



       28.     Injunctive and Declaratory Relief. Rule 23(b)(2). Defendant’s actions

regarding its customers’ escrow accounts are uniform as to members of the Classes. Defendant

has acted or refused to act on grounds that apply generally to the Classes so that final injunctive

relief as requested herein is appropriate with respect to the Classes as a whole.

       29.     Predominance and Superiority of Class Action. Rule 23(b)(3). This suit may

be maintained as a class action because questions of law and fact common to the Classes

predominate over the questions affecting only individual members of the Classes and a class

action is superior to other available means for the fair and efficient adjudication of this dispute.

The damages suffered by individual class members are small compared to the burden and

expense of individual prosecution of the complex and extensive litigation needed to address

Defendant’s conduct. Further, it would be virtually impossible for the Class Members to

individually redress effectively the wrongs done to them. In addition, individualized litigation

increases the delay and expense to all parties and to the court system resulting from complex

legal and factual issues of the case. Individualized litigation also presents a potential for

inconsistent or contradictory judgments. By contrast, the class action device presents far fewer

management difficulties; allows the hearing of claims which might otherwise go unaddressed

because of the relative expense of bringing individual lawsuits; and provides the benefits of

single adjudication, economies of scale, and comprehensive supervision by a single court.

       30.     Plaintiff contemplates the eventual issuance of notice to the proposed Class

Members setting forth the subject and nature of the instant action. Upon information and belief,

Defendant’s own business records and electronic media can be utilized for the contemplated

notices. To the extent that any further notices may be required, the representative Plaintiff

would contemplate the use of additional media and/or mailings.


                                                  11
        Case 1:19-cv-00542-LAP Document 40 Filed 10/21/19 Page 12 of 22



       31.        In addition to meeting the prerequisites of a Class Action, this action is properly

maintained as a class action pursuant to Fed. R. Civ. P. 23(b), in that:

                  a.      Without class certification and determination of declaratory, injunctive,

                          statutory and other legal questions within the class format, prosecution of

                          separate actions by individual Class Members will create the risk of:

                       i. Inconsistent or varying adjudications with respect to individual Class

                           Members which would establish incompatible standards of conduct for the

                           parties opposing the Classes; or

                       ii. Adjudication with respect to individual Class Members which would as a

                          practical matter be dispositive of the interests of the other members not

                          parties to the adjudication or substantially impair or impede their ability to

                          protect their interests;

             b.           The parties opposing the Class have acted or refused to act on grounds

                          generally applicable to each member of the Class, thereby making

                          appropriate final injunctive or corresponding declaratory relief with respect

                          to the Class as a whole; or

             c.           Common questions of law and fact exist as to the members of the Classes

                          and predominate over any questions affecting only individual members,

                          and a Class Action is superior to other available methods of the fair and

                          efficient adjudication of the controversy, including consideration of:

                       i. The interests of the Class Members in individually controlling the

                          prosecution or defense of separate actions;




                                                        12
Case 1:19-cv-00542-LAP Document 40 Filed 10/21/19 Page 13 of 22



      ii. The extent and nature of any litigation concerning controversy already

         commenced by or against the Class Members;

      iii. The desirability or undesirability of concentrating the litigation of the

         claims in the particular forum;

      iv. The difficulties likely to be encountered in the management of a Class

         Action.




                                      13
        Case 1:19-cv-00542-LAP Document 40 Filed 10/21/19 Page 14 of 22



                                 FIRST CAUSE OF ACTION
                    Violation of New York General Business Law § 349
                      (On Behalf of Plaintiff and the New York Class)
       32.     Plaintiff incorporates by reference and re-alleges all paragraphs previously

alleged herein. GBL §349(a) states: “Deceptive acts or practices in the conduct of any business,

trade or commerce or in the furnishing of any service in this state are hereby declared unlawful.”

       33.     Defendant and its loan servicing subsidiaries, agents or affiliates engaged in

deceptive methods, acts, practices, and conduct in the form of misrepresentations and/or material

omissions during the conduct of business in New York in violation of GBL § 349(a) by engaging

in the methods, acts, practices, and conduct described herein, including the following:

               a.     Deceptively misrepresenting in uniform Mortgage and other loan

                      agreements originated or assigned to Defendant and/or its loan servicing

                      subsidiaries, agents or affiliates that they would pay interest on escrow

                      accounts where required by applicable state laws;

               b.     Deceptively omitting to disclose in uniform Mortgage and other loan

                      agreements originated or assigned to Defendant and/or its loan servicing

                      subsidiaries, agents or affiliates, or omitting to disclose in a timely fashion

                      including before Mortgage and loan agreements were executed, that

                      neither Defendant nor its loan servicing subsidiaries, agents or affiliates

                      pay interest on escrow accounts where required by New York law;

               c.     Deceptively and unlawfully failing to pay interest to Plaintiff and

                      members of the New York Class on monies held in escrow accounts, even

                      though required by New York law;

               d.     Investing Plaintiff’s and the New York Class Members’ escrow funds for


                                                14
         Case 1:19-cv-00542-LAP Document 40 Filed 10/21/19 Page 15 of 22



                       the financial gain of Defendant or its loan servicing agents or affiliates,

                       while not paying interest to Plaintiff and members of the New York Class

                       on monies held in their escrow accounts.

        34.    The foregoing deceptive methods, acts, practices, and conduct, all of which were

directed at consumers and were therefore consumer-oriented, were and continue to be

misleading in a material way because they misrepresent and omit the characteristics and

benefits of maintaining an escrow account with Defendant and its loan servicing agents or

affiliates.

        35.    As a result of Defendant’s acts and practices, Plaintiff and members of the New

York Class have suffered an ascertainable pecuniary and out-of-pocket financial losses equal to

the loss of interest they should have received on monies held in their escrow accounts.

        36.    In addition to their pecuniary losses, Plaintiff and members of the New York

Class suffered actual harm as a result of violations of GBL §349(a) by Defendant and its loan

servicing agents or affiliates, including but not limited to the annoyance, harassment, time,

frustration, anger, and anxiety.

        37.    Plaintiff and members of the New York Class, pursuant to GBL §349(h), seek

(1) to recover the greater of actual damages or $50 dollars, or three times actual damages up to

$1,000 if it is determined that Defendant willfully or knowingly violated applicable laws; (2) an

injunction ending Defendant’s unlawful conduct and other available equitable remedies

including disgorgement, restitution and constructive trust; (3) pre-and post-judgment interest;

and (4) costs and reasonable attorneys’ fees.




                                                15
        Case 1:19-cv-00542-LAP Document 40 Filed 10/21/19 Page 16 of 22



       38.     New York Class members who were sixty-five years of age or older at the time

of Defendant’s violations of GBL §349 are entitled to additional remedies pursuant to GBL

§349-c to redress Defendant’s violations of GBL §349(a) perpetrated against elderly persons.

       39.     Defendant committed and continues to commit deceptive business acts and

practices by failing to pay interest to Plaintiff on money held in Plaintiff’s escrow account.




                                                 16
        Case 1:19-cv-00542-LAP Document 40 Filed 10/21/19 Page 17 of 22



                                  SECOND CAUSE OF ACTION
                      Violation of New York General Obligation Law § 5-601
                          (On Behalf of Plaintiff and the New York Class)
       40.        Plaintiff incorporates by reference and re-alleges all paragraphs previously

alleged herein.

       41.        Defendant is a “mortgage investing institution” as defined by NY Gen. Oblig.

Law §5-601 and New York Banking Law §14-b(5).

       42.        Plaintiff and all New York Class members are borrowers and parties to an

agreement in connection with a mortgage for a one to six family residence or a property owned

by a cooperative apartment corporation related to a property located within New York State.

       43.        By the acts and practices alleged herein, Defendants violated NY Gen. Oblig.

Law § 5-601. Defendant committed and continues to commit violations of NY Gen. Oblig.

Law §5-601 by failing to pay interest to Plaintiff and New York Class members on money held

in Plaintiff’s and New York Class Members’ escrow accounts.

       44.        On behalf of themselves and members of the New York Class, Plaintiff seeks (1)

the interest due pursuant to NY Gen. Oblig. Law §5-601 but not paid by Defendant and/or its

subsidiaries, agents or affiliates; (2) an injunction ending Defendant’s unlawful conduct and

other available equitable remedies including disgorgement, restitution and constructive trust; (3)

pre-and post-judgment interest; and (4) costs and reasonable attorneys’ fees.




                                                   17
          Case 1:19-cv-00542-LAP Document 40 Filed 10/21/19 Page 18 of 22



                                   THIRD CAUSE OF ACTION
                                         Breach of Contract
                         (On Behalf of Plaintiff and the Multi-State Class)

       45.        Plaintiff incorporates by reference and re-alleges all paragraphs previously

alleged herein.

       46.        Plaintiff and all members of the Multi-State Class are parties to mortgage

agreements or other loan agreements that require the payment of interest on escrow account

monies.

       47.        Plaintiff’s Mortgage Agreement, and the mortgage agreements of members of the

Multi-State Class, are uniform instruments that contain standard language obligating the lender

to pay interest on escrow account monies if required by the state law where the subject properties

were located. That standard language is set forth in the Mortgage Agreement with Plaintiff, in

Section 3(b):

       Lender will not be required to pay me any interest or earnings on the Escrow
       Funds unless either (1) Lender and I agree in writing that Lender will pay interest
       on the Escrow Funds, or (2) Applicable Law requires Lender to pay interest on
       the Escrow Funds. (Emphasis added).

       48.        Upon information and belief, Defendant’s form mortgage agreements for

properties located outside New York incorporate, adopt and require compliance with the State

Escrow Interest Statutes in the states where the State Escrow Interest Statutes apply. See e.g.,

Lusnak v. Bank of Am., N.A., 883 F.3d 1185, 1191, 1197 (9th Cir. 2018), rehearing and

rehearing en banc denied 2018 U.S. App. LEXIS 12745 (May 16, 2018), cert. denied 139 S.

Ct. 567 (2018).

       49.        By failing to pay interest on the escrow accounts of Plaintiff and members of the

Multi-State Class, Defendant breached Section 3(b) of the Mortgage Agreement for Plaintiff, and


                                                 18
        Case 1:19-cv-00542-LAP Document 40 Filed 10/21/19 Page 19 of 22



the same terms of its agreements with Multi-State Class Members requiring compliance by

Defendant with the State Escrow Statutes.

       50.     As a direct and proximate result of Defendant’s breaches of contract, Plaintiff and

members of the Multi-State Class have suffered economic injury equal to the interest they were

entitled to receive in connection with their escrow accounts.

       51.     Plaintiff seeks (1) the interest due to itself and the members of the Multi-State

Class pursuant to the mortgages and other loan agreements with Defendant; (2) an injunction

ending Defendant’s unlawful conduct and other available equitable remedies including

disgorgement, restitution and constructive trust; (3) pre-and post-judgment interest; and (4)

costs and reasonable attorneys’ fees.




                                                19
        Case 1:19-cv-00542-LAP Document 40 Filed 10/21/19 Page 20 of 22



                                  FOURTH CAUSE OF ACTION
                                         Unjust Enrichment
                         (On Behalf of Plaintiff and the Multi-State Class)
       52.        Plaintiff incorporates by reference and re-alleges all paragraphs previously

alleged herein.

       53.        Pursuant to FED. R. CIV. P. 8(d), claims for unjust enrichment are pleaded in the

alternative to claims of Plaintiff and the Multi-State Class for breach of contract stated in the

Third Cause of Action herein.

       54.        Plaintiff and the other members of the Multi-State Class conferred a benefit on

Defendant by paying money into escrow accounts, and making that money fully useable by

Defendant before payments from the escrow accounts on the mortgaged property were due.

       55.        As a result of Defendant’s failure to comply with the State Escrow Statutes and

form mortgage agreements, Defendant was enriched at the expense of Plaintiff and members of

the Multi-State Class.

       56.        Under the circumstances, it would be against equity and good conscience to

permit Defendant to retain the ill-gotten benefits that it received from Plaintiff and members of

the Multi-State Class.

       57.        Because Defendant’s retention of the benefits conferred on it by Plaintiff and

members of the Multi-State Class would be unjust and inequitable, Plaintiff seeks restitution

from Defendant and an order from the Court requiring Defendant to disgorge all profits,

benefits, and other compensation obtained due to its wrongful conduct.




                                                  20
           Case 1:19-cv-00542-LAP Document 40 Filed 10/21/19 Page 21 of 22



                                       PRAYER FOR RELIEF

  Wherefore, Plaintiff asks the Court to enter a judgment:

 1.       Certifying of the Classes pursuant to Fed. R. Civ. P. 23, certifying Plaintiff as the

representative of the Classes, and designating its counsel as counsel for the Classes;

 2.       Declaring that Defendant has committed the breaches of contract violations alleged

herein;

 3.       Granting damages, statutory damages where applicable, and exemplary damages where

applicable, restitution, or disgorgement to Plaintiff and the Classes, and the creation of a

constructive trust for the benefit of Plaintiff and the Classes;

 4.       Granting declaratory and injunctive relief to enjoin Defendant from engaging in the

unlawful described in this First Amended Complaint;

 5.       Granting compensatory damages, statutory damages where applicable, and exemplary

damages where applicable, the amounts of which is to be determined at trial;

 6.       Granting punitive damages;

 7.       Granting pre- and post-judgment interest;

 8.       Granting attorneys’ fees and costs; and

 9.       Granting further relief as this Court may deem proper.

                                   DEMAND FOR JURY TRIAL

           Plaintiff hereby demands a trial by jury.




                                                    21
       Case 1:19-cv-00542-LAP Document 40 Filed 10/21/19 Page 22 of 22



DATED: October 22, 2019

                                          GISKAN SOLOTAROFF
                                           & ANDERSON LLP

                                          By: /s/ Oren Giskan
                                          Oren Giskan
                                          ogiskan@gslawny.com
                                          Michael Jaffe, Of Counsel
                                          90 Broad Street, 10th Floor
                                          New York, NY 10004
                                          Tel. (646) 964-9644

                                          TUSA P.C.

                                          By: /s/ Joseph S. Tusa
                                          Joseph S. Tusa
                                          joseph.tusapc@gmail.com
                                          P.O. Box 566
                                          Southold, NY 11971
                                          Tel. (631) 407-5100

                                                 - and –

                                          150 Motor Parkway, Ste. 401
                                          Hauppauge, NY 11788
                                          Tel. (631) 407-5100

                                          Attorneys for Plaintiff and
                                          Proposed Classes




                                     22
